
	
		II
		110th CONGRESS
		2d Session
		S. 3695
		IN THE SENATE OF THE UNITED STATES
		
			November 19, 2008
			Mr. Ensign introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To require a 50-hour workweek for Federal prison inmates,
		  to reform inmate work programs, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Prisoner Opportunity, Work, and
			 Education Requirement Act or the POWER Act.
		2.Mandatory work
			 requirement for Federal inmatesSection 2905 of the Crime Control Act of
			 1990 (18 U.S.C. 4121 note) is amended by adding at the end the
			 following:
			
				(b)50-Hour
				workweek
					(1)In
				generalSubject to subsection (a), inmates confined in Federal
				prisons shall engage in—
						(A)work, for not
				less than 50 hours weekly;
						(B)job training;
				and
						(C)educational and
				life skills preparation study.
						(2)Subcontracting
				to Federal Government contractorsFederal Prison Industries will
				utilize inmates in labor-intensive, light manufacturing activities through
				subcontracting with private sector prime contractors.
					(3)Use of
				wages
						(A)In
				generalWages may be earned by inmates engaged in the 50-hour
				workweek program under paragraph (1), and of those wages—
							(i)one-fourth shall
				be used to offset the cost of incarceration of the inmate;
							(ii)one-fourth shall
				be used for victim restitution;
							(iii)one-tenth shall
				be held in a noninterest bearing account for the individual inmate and shall be
				paid upon release of that inmate from prison;
							(iv)one-fourth shall
				be paid directly to the inmate for mandatory expenses and for daily basic needs
				while the inmate is incarcerated, unless such inmate has any outstanding child
				support obligations, in which case, such money shall be paid in accordance with
				the directives of the court having jurisdiction over the outstanding child
				support obligations; and
							(v)the remainder
				shall be distributed to—
								(I)States that the
				Attorney General determines have substantially the same prison work
				requirements and prison conditions as established for Federal prisons;
				and
								(II)local
				jurisdictions that operate correctional facilities to benefit the dependents of
				inmates.
								(B)Noneligibility
				for releaseIf an inmate is not eligible for release, the amount
				held under subparagraph (A)(iii) shall immediately be available for use under
				subparagraph
				(A)(ii).
						.
		3.Federal prison
			 industries reauthorization
			(a)RepealSection 637 of division F of the
			 Consolidated Appropriations Act of 2004 (Public Law 108–199; 118 Stat. 3, 384),
			 section 637 of division H of the Consolidated Appropriations Act of 2005
			 (Public Law 108–447; 118 Stat. 2809, 3281), section 214 of division B of the
			 Consolidated Appropriations Act of 2008 (Public Law 110–161), and section 2410n
			 of title 10, United States Code, are repealed.
			(b)EffectiveChapter 307 of title 18, United States
			 Code, shall remain in full force and effect.
			4.Authority to
			 carry out pilot projects using Federal inmate labor to replace foreign
			 labor
			(a)Foreign labor
			 substitute pilot projects authorizedSection 1761 of title 18, United States
			 Code, is amended—
				(1)in subsection
			 (b), by striking This chapter and inserting This
			 section;
				(2)in subsection
			 (c), by striking this chapter and inserting this
			 section;
				(3)by redesignating
			 subsection (d) as subsection (f); and
				(4)by adding after
			 subsection (c) the following new subsections:
					
						(d)This section
				shall not apply to goods, wares, or merchandise manufactured, produced, or
				mined by convicts or prisoners who are participating in industrial operations
				of Federal Prison Industries, including operations in any pilot program or
				programs described in section 4130 of this title.
						(e)This section
				shall not apply to goods, wares, or merchandise manufactured, produced, or
				mined by convicts or prisoners who are participating in any pilot project
				approved as a foreign labor substitute by the Foreign Labor Substitute Panel
				established under section
				1762.
						.
				(b)Foreign labor
			 substitute panel
				(1)In
			 generalSection 1762 of title 18, United States Code, is amended
			 to read as follows:
					
						1762.Foreign Labor
				Substitute Panel
							(a)The Attorney General shall establish a
				panel to be known as the Foreign Labor Substitute Panel (in this section
				referred to as the Panel).
							(b)The Panel shall
				be composed of 8 members, each of whom shall serve at the pleasure of the
				Attorney General, and who shall be appointed by the Attorney General as
				follows:
								(1)1 member who
				shall be an officer, employee, or other representative of the Department of
				Commerce.
								(2)1 member who
				shall be an officer, employee, or other representative of the Department of
				Labor.
								(3)1 member who
				shall be an officer, employee, or other representative of the International
				Trade Commission.
								(4)1 member who
				shall be an officer, employee, or other representative of the Small Business
				Administration.
								(5)2 members, each
				of whom shall be an officer, employee, or other representative of the business
				community.
								(6)2 members, each
				of whom shall be an officer, employee, or other representative of organized
				labor.
								(c)(1)Members of the Panel
				shall not receive pay, allowances, or benefits by reason of their service on
				the Panel.
								(2)Each member shall receive travel
				expenses, including per diem in lieu of subsistence, in accordance with
				applicable provisions under subchapter I of chapter 57 of title 5, United
				States Code.
								(d)The Panel shall
				review proposals for pilot projects submitted to the Panel. For each proposal
				reviewed, the Panel shall approve the pilot project as a foreign labor
				substitute if, and only if, the Panel determines that the pilot project
				specified in the proposal satisfies each of the following requirements:
								(1)The pilot project
				is to be carried out by 1 or more private United States companies.
								(2)The goods, wares,
				or merchandise proposed to be manufactured, produced, or mined wholly or in
				part by Federal convicts or prisoners under the pilot project would otherwise
				be manufactured, produced, or mined by foreign labor.
								(e)Any determination
				of the Panel under subsection (d) shall be made available to the public upon
				request.
							.
				(2)Chapter
			 analysisThe item relating to section 1762 in the chapter
			 analysis for chapter 85 of title 18, United States Code, is amended to read as
			 follows:
					
						
							1762. Foreign Labor Substitute
				Panel.
						
						.
				5.Restatement and
			 improvement of Federal prison industries program
			(a)In
			 generalSections 4121, 4122,
			 and 4123 of title 18, United States Code, are amended to read as
			 follows:
				
					4121.Federal
				Prison Industries: status, mission, and management
						(a)StatusFederal
				Prison Industries is a Government corporation. The headquarters of the
				corporation is in the District of Columbia.
						(b)MissionThe
				mission of Federal Prison Industries is to carry out industrial operations in
				accordance with this chapter using eligible inmate workers.
						(c)Board of
				directors
							(1)In
				generalFederal Prison Industries shall be administered by a
				board of 6 directors, appointed by the President to serve at the will of the
				President without compensation.
							(2)RepresentationThe
				directors shall be representatives of 1 of the following:
								(A)Industry.
								(B)Labor.
								(C)Agriculture.
								(D)Retailers and
				consumers.
								(E)The Secretary of
				Defense.
								(F)The Attorney
				General.
								4122.Federal
				Prison Industries: operating objectives, standards, and requirements
						(a)Operating
				objectivesFederal Prison
				Industries shall carry out its industrial operations so as to achieve each of
				the following objectives:
							(1)To increase
				public safety by reducing the rate of recidivism by providing as many inmates
				as possible with an opportunity to gain meaningful employment and vocational
				skills and improve their chances of becoming productive and law-abiding
				citizens after release from prison.
							(2)To minimize any
				adverse effects of the operations on domestic companies or workers.
							(3)To provide
				meaningful employment and vocational training for not less than 25 percent of
				eligible inmate workers.
							(4)To provide inmate
				workers with a source of income with which they may facilitate their ability to
				contribute to the discharge of their financial obligations.
							(5)To generate
				sufficient revenue to fund those operations.
							(6)To provide
				products and services that are market quality and competitively priced.
							(b)Performance
				standardsFederal Prison Industries shall carry out its
				industrial operations in compliance with the following standards, as applicable
				to correctional industry programs:
							(1)Federal
				standards.
							(2)American
				Correctional Association standards.
							(3)International
				Labor Organization conventions to which the United States is a signatory
				party.
							(c)VoluntarinessFederal
				Prison Industries shall carry out its industrial operations only with inmate
				workers who participate in those operations voluntarily.
						(d)Wage
				ratesUnless otherwise provided by law, each inmate worker
				participating in the industrial operations of Federal Prison Industries shall
				be paid at a wage rate prescribed by the Board of Directors of Federal Prison
				Industries.
						(e)Protection of
				certain informationFederal Prison Industries shall carry out its
				industrial operations so as to ensure that, in the production of a product or
				the performance of a service, inmate workers do not have access to—
							(1)personal or
				financial information about any citizen of the United States without prior
				notice of the access being provided to that citizen, including information
				relating to the citizen’s real property, however described, unless that
				information is publicly available; or
							(2)information that
				is classified in the national security or foreign policy interests of the
				United States.
							(f)Vocational
				trainingAt the end of each fiscal year, Federal Prison
				Industries shall, if the Board of Directors determines that it is financially
				feasible to do so, contribute not less than 20 percent of its net profits for
				that fiscal year to provide for the vocational training of inmates without
				regard to their industrial or other assignments.
						(g)Exemption from
				public contracting and procurement lawsFederal Prison Industries
				is exempt from all laws and regulations governing public contracting and the
				procurement of property or services by an agency of the Federal
				Government.
						(h)LiabilityThe
				sole remedy for injury, death, or loss resulting from negligence in the design
				or production of a product, or in the performance of a service, by Federal
				Prison Industries shall be as follows:
							(1)In the case of a
				person suffering an injury, death, or loss in the performance of duties as an
				employee of the United States, chapter 81 of title 5, relating to compensation
				for work-related injuries.
							(2)In all other
				cases, chapter 171 of title 28, relating to tort claims.
							4123.Federal
				Prison Industries: transactions authorized
						(a)Sales of
				certain commoditiesFederal Prison Industries may carry out a
				program to manufacture commodities specified in section 1761(b).
						(b)Participation
				in foreign labor substitute pilot projectsSubject to the
				requirements in subsection (e), Federal Prison Industries may make available
				inmate workers for participation in a pilot project approved as a foreign labor
				substitute by the Foreign Labor Substitute Panel, as referred to in section
				1761(e).
						(c)Participation
				in BJA pilot projects
							(1)In
				generalSubject to the requirements in subsection (e), Federal
				Prison Industries may make available inmate workers for participation in a
				pilot project designated by the Director of the Bureau of Justice Assistance,
				as referred to in section 1761(c).
							(2)Wage
				rateEach inmate worker participating in a pilot project
				specified in paragraph (1) shall be paid at a wage rate that complies with
				section 1761(c).
							(d)Requirements
				for contracts with private companiesIn making available inmate
				workers for participation in a pilot project under subsection (c) or (d),
				Federal Prison Industries shall comply with the following requirements:
							(1)The inmate
				workers shall be made available through a contract between Federal Prison
				Industries and a private United States company.
							(2)The contract
				shall—
								(A)require that the
				labor performed by the inmate workers shall be carried out at a Federal Prison
				Industries facility;
								(B)include a
				provision that prohibits the company from displacing any of that company’s
				existing domestic workers as a direct result of the contract with Federal
				Prison Industries; and
								(C)provide that any
				workforce reductions carried out by the company affecting employees performing
				work comparable to the work performed pursuant to the contract shall first
				apply to inmate workers employed pursuant to the contract.
								(e)Goals for
				certain businessesFederal Prison Industries shall, in
				consultation with the Small Business Administration, establish and strive to
				meet or exceed realistic goals for entering into contracts with one or more of
				the following:
							(1)A business
				concern that meets the applicable size standards prescribed pursuant to section
				3(a) of the Small Business Act (15 U.S.C. 632(a)).
							(2)A small business
				concern owned and controlled by socially and economically disadvantaged
				individuals, as that term is defined in section 8(d)(3)(C) of the Small
				Business Act (15 U.S.C. 637(d)(3)(C)).
							(f)Job
				opportunities for blind and severely disabled individualsFederal
				Prison Industries shall establish business partnerships with organizations
				representing domestic workers who are blind or severely disabled, for the
				purpose of entering into contracts with private United States companies that
				would create job opportunities both for blind and severely disabled individuals
				and for Federal inmates.
						(g)Donation of
				products and servicesThe Board of Directors may
				authorize—
							(1)the donation of a
				product or service of Federal Prison Industries that is available for sale;
				or
							(2)the production of
				a new product, or the performance of a new service, for donation.
							(h)CatalogFederal
				Prison Industries shall publish and maintain a catalog of all products and
				services that it offers for sale to government agencies and not-for-profit
				organizations. The catalog shall be periodically revised as products and
				services are added or
				deleted.
						.
			(b)Conforming
			 amendmentSection 1761(c)(1) of such title is amended by striking
			 non-Federal.
			(c)Clerical
			 amendmentThe chapter analysis for chapter 307 of title 18,
			 United States Code, is amended by striking the items relating to sections 4121,
			 4122, and 4123 and inserting the following:
				
					
						Sec. 4121. Federal Prison Industries: status, mission, and
				management.
						Sec. 4122. Federal Prison Industries: operating objectives,
				standards, and requirements.
						Sec. 4123. Federal Prison Industries: transactions
				authorized.
					
					.
			6.Periodic
			 evaluation and reports
			(a)In
			 generalSection 4127 of title 18, United States Code, is amended
			 to read as follows:
				
					4127.Periodic
				evaluation and reports
						(a)Evaluation by
				GAO
							(1)Matters
				evaluatedThe Comptroller General shall provide for an
				independent evaluation of the operations of Federal Prison Industries to be
				carried out each year. The matters evaluated shall include the
				following:
								(A)The overall
				success of the operations.
								(B)The effects that
				any reduction in the purchases made under section 4124(a) has on the viability
				of Federal Prison Industries.
								(C)The extent to
				which Federal Prison Industries can successfully contract with private
				companies without adversely affecting domestic companies or workers.
								(D)The current
				status and effects of the pilot program or programs described in section
				4130.
								(2)Views
				includedThe Comptroller General shall ensure that, in the
				development of appropriate methodologies for the evaluation under paragraph
				(1), the views of the Foreign Labor Substitute Panel, private industry,
				organized labor, the Board of Directors of Federal Prison Industries, and the
				public are solicited.
							(3)ReportNot
				later than March 31 of each fiscal year, the Comptroller General shall submit
				to Congress a report on the evaluation of the operations of Federal Prison
				Industries that was carried out under paragraph (1) for the preceding fiscal
				year. The report for a fiscal year shall, at a minimum, include the
				following:
								(A)The
				evaluation.
								(B)Any concerns
				raised about any adverse effects on domestic companies or workers, together
				with any actions taken in regard to the concerns.
								(C)The extent to
				which Federal Prison Industries maintained at least a 25 percent employment
				rate for eligible inmate workers.
								(D)The extent to
				which Federal Prison Industries conducted its operations on a financially
				self-sustaining basis.
								(E)Any recommended
				legislation to improve the administration of this chapter or the effects of the
				administration of this chapter, including any recommended legislation necessary
				to authorize remedial actions regarding—
									(i)any conduct of
				the operations of Federal Prison Industries in a manner that adversely affects
				domestic companies or workers (excluding the effects of normal competitive
				business practices);
									(ii)any failure of
				Federal Prison Industries to maintain at least a 25 percent employment rate for
				eligible inmate workers; or
									(iii)any failure of
				Federal Prison Industries to conduct its operations on a financially
				self-sustaining basis.
									(b)Annual report
				by Board of Directors
							(1)In
				generalThe Board of Directors of Federal Prison Industries
				shall, each year, report under section 9106 of title 31, on the conduct of the
				business of Federal Prison Industries and the condition of its funds during the
				preceding fiscal year.
							(2)Matters
				includedIn addition to the matters required by section 9106 of
				title 31, and such other matters as the Board considers appropriate, each
				report for a fiscal year under paragraph (1), shall include the
				following:
								(A)A statement of
				the amount of obligations issued under section 4129(a)(1) of this title during
				that fiscal year.
								(B)An estimate of
				the amount of obligations that will be issued under that section during the
				following fiscal year.
								(C)An analysis
				of—
									(i)the total sales
				by Federal Prison Industries for each product and service sold to Federal
				agencies and to private United States companies;
									(ii)the total
				purchases by each Federal agency of each product and service; and
									(iii)the Federal
				Prison Industries share of the total Federal Government purchases by product
				and service.
									(D)An analysis of
				the inmate workforce, including—
									(i)the number of
				inmates employed;
									(ii)the number of
				inmates used to produce products or perform services sold to private United
				States companies;
									(iii)the number and
				percentage of employed inmates, categorized by term of incarceration;
				and
									(iv)the various
				hourly wages paid to inmates engaged in the production of the various products
				and the performance of services authorized for production and sale to Federal
				agencies and to private United States companies.
									(E)Information
				concerning any employment obtained by former inmates upon release that is
				useful in determining whether the employment provided by Federal Prison
				Industries during incarceration provided those former inmates with knowledge
				and skill in a trade or occupation that enabled them to earn a livelihood upon
				release.
								(F)Information on
				the current status of the pilot program or programs described in section
				4130.
								(3)Availability to
				publicThe Board of Directors shall make available to the public
				each report under this
				subsection.
							.
			(b)Clerical
			 amendmentThe item relating to section 4127 in the chapter
			 analysis for chapter 307 of title 18, United States Code, is amended to read as
			 follows:
				
					
						4127. Periodic evaluation and
				reports.
					
					.
			7.Rules of
			 construction and definitions
			(a)In
			 generalChapter 307 of title 18, United States Code, as amended
			 by section 4, is amended by adding at the end the following:
				
					4131.Construction
				of provisionsNothing in this
				chapter shall be construed—
						(1)to establish an
				entitlement of any inmate to—
							(A)employment in a
				Federal Prison Industries facility; or
							(B)any particular
				wage, compensation, or benefit on demand;
							(2)to establish that
				inmates are employees for the purposes of any law or program; or
						(3)to establish any
				cause of action by or on behalf of any person against the United States or any
				officer, employee, or contractor thereof.
						4132.DefinitionsIn this chapter:
						(1)The term
				eligible inmate or eligible inmate worker means a
				person who—
							(A)is committed to
				the custody of the Bureau of Prisons pursuant to section 3621 of this
				title;
							(B)is designated to
				a low, medium, or high security facility operated by the Bureau of Prisons;
				and
							(C)is physically and
				mentally able to work.
							(2)The term
				private United States company means a corporation, partnership,
				joint venture, or sole proprietorship with a principal place of business in the
				United
				States.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 307
			 of such title is amended by adding at the end the following new items:
				
					
						Sec. 4131. Construction of provisions.
						Sec. 4132.
				Definitions.
					
					.
			8.Conforming
			 amendmentSection 436 of title
			 18, United States Code, is amended by striking Whoever, and
			 inserting Except as otherwise provided in this title,
			 whoever,.
		
